Citation Nr: 0834698	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-08 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel	







INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  In a December 2004 rating 
decision, the RO held that service connection for tinnitus 
and assigned an initial disability rating of 10 percent.  In 
an October 2005, the RO determined that service connection 
for depression was not warranted.  Additionally, the RO also 
denied entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

In March 2006, the Board remanded the matter for additional 
procedural development.



FINDINGS OF FACT

1.  Regarding his claim of entitlement to service connection 
for depression, the veteran failed to report for a scheduled 
VA examination, and good cause for his failure to report is 
not shown.

2.  There is no medical evidence of record that the veteran's 
depression had its onset during active service or that it is 
otherwise etiologically related to the veteran's service or 
to a service-connected disability.

3.  The veteran is in receipt of the maximum schedular 
disability rating available under Diagnostic Code 6260 for 
his service-connected tinnitus.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
depression, on a direct basis or as secondary to a service-
connected disability, is denied.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1137, 5107 (West 2002); 38 C.F.R§ 3.303, 3.304, 3.310, 
3.655(b) (2007).

2.  There is no legal basis for the assignment of an initial 
disability rating in excess of 10 percent evaluations for  
tinnitus.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Diagnostic Code 6260 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in an SOC or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, VA satisfied its duty to notify by means of a 
letter dated in June 2005 from the RO to the veteran which 
was issued prior to the RO decision in October 2005.  The 
letters informed the veteran of what evidence was required to 
substantiate the claim and of herald VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
March 2008 statement of the case (SOC) provided the veteran 
with an additional 60 days to submit additional evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
As noted, the veteran has not provided good cause for his 
failure to report for his VA examination and he has not 
indicated any desire to be rescheduled for a VA examination.  
Rather, in April 2006, the veteran submitted that if his 
treatment providers had "failed to provide the verbiage 
you're looking for that's not my concern" and, in August 
2008, he indicated that he had no additional evidence to 
submit and wanted the matter directly forwarded to the Board.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby). 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Given the ample communications regarding the evidence 
necessary to establish service connection for depression, 
given that there has been a Board remand, given that he has 
been given that he has been provided all the criteria 
necessary for establishing service connection, and 
considering that the veteran is represented by a veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  To that extent that there has been any presumed 
prejudicial preadjudicative notice error, if any, it did not 
affect the essential fairness of the adjudication now on 
appeal.

Additionally, with respect to the claim of entitlement to an 
initial rating in excess of 10 percent for tinnitus, although 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, provides for, among 
other things, notice and assistance to claimants under 
certain circumstances, when the law is dispositive as in the 
instant claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); VAOPGCPREC 2-2004.   
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis
Depression

The veteran's claim of entitlement to service connection for 
depression was received in April 2005.  The veteran indicated 
that his depression was secondary to his service-connected 
disabilities.  Accordingly, the RO referred the matter to a 
VA examiner for an opinion as to whether the depression was 
attributable to the veteran's service-connected disabilities.  
An examination was scheduled in September 2005; however, the 
veteran failed to report.  

38 C.F.R. § 3.655 (a) and (b) provides the following:

(a) General.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.

(b) Original or Reopened Claim or Claim for Increase.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Arguably, this appeal involves a claim for an increase in 
compensation rather than an original claim; thus, his failure 
to report for an examination could result in a denial of the 
claim.  Nonetheless, the Board will address the issue as an 
original compensation claim and evaluate the claim on the 
existing record.  38 C.F.R. § 3.655(b).

In this respect, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997).

Service connection may also be granted, on a secondary basis, 
for a disability, which is proximately due to, or the result 
of an established service-connected disorder.  38 C.F.R. § 
3.310.  Similarly, any increase in severity of a non-service 
connected disease or injury that is proximately due to or the 
result of a service connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service- connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.  Additionally, the Board 
notes that 38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended 
recently.  The intended effect of this amendment is to 
conform VA regulations to the Allen decision.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 
3.310(b)).  Because VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

As noted, the veteran claims entitlement to service 
connection for depression.  The veteran alleges that his 
current depression is secondary to his service-connected 
disabilities.  The Board notes that service connection is in 
effect for a herniated disc L4-5. L5-S1, with arthritis of 
the low back and chronic pain; chronic headaches; hiatal 
hernia; chronic inflammatory demyelinating polyradiculopathy 
(CIDP) right lower extremity; CIDP left lower extremity; CIDP 
right upper extremity; CIDP left upper extremity; tinnitus; 
scars from a nasal surgery; residuals from a fracture of the 
third and fifth digits of the left hand; a scar on the left 
dorsal forearm; a laceration scar on the left hand; solar 
lentigines; oral and genital herpes simplex virus; an 
asymptomatic thyroid nodule; and mild acne on the chest and 
arms.  A review of the objective evidence of record, however, 
contains no indication that the veteran's current depression 
is causally related to his period of active service, any 
incident therein, or any service-connected disability.   

The veteran does not allege and the record does not reveal 
that any current depression is directly related to the 
veteran's period of service.  In this respect, the veteran's 
service medical records are silent for any complaints or 
treatment for depression.  Similarly, the post-service 
medical evidence of record is negative for any notations of 
depression disorder for years after service separation.  The 
veteran first received treatment for depression in July 2005, 
more than five years after his discharge from service.  At 
that time, the veteran had never been in counseling or 
psychiatrically hospitalized.  

Additionally, although the veteran argues that his current 
depression is secondary to his service-connected 
disabilities, this has not been demonstrated by the objective 
evidence of record.  Rather, the record reveals various 
contributors to the veteran's mental health status.  During 
his initial July 2005 consultation, the veteran himself 
endorsed several etiologies for his current depression.  He 
reported a subjective history of PTSD, recurrent major 
depression, and a panic disorder dating to back to traumatic 
experiences during service and worsening in the past months 
due to his worsening health, death of his mother, retirement 
from the military, and relocation to a less sunny locale.  
The veteran also, subsequently, indicated that his stressors 
included ongoing financial, legal, and employment issues, as 
well as, pain.  Notwithstanding the aforementioned listed 
difficulties, the record endorses the veteran's family 
situation as the primary stressor of the depression.  
Furthermore, the record indicates that the veteran's pain is 
controlled through medication.  In December 2005, the 
veteran's treatment provider indicated that the veteran's 
mood had severely worsened because he was in the midst of a 
"bitter divorce and custody battle."  In February 2006, the 
veteran's divorce and his daughter running away were 
affecting his mental status.  In October 2006, the veteran's 
treatment provider specifically indicated that the depression 
was worsening due to the on-going divorce proceedings.  The 
veteran was subsequently incarcerated from November 2006 to 
December 2007.  Accordingly, there is no objective evidence 
of record that the veteran's depression is secondary to his 
service-connected disabilities.

The only evidence linking the veteran's current depression to 
his service-connected disabilities or service is the 
veteran's own assertion.  As a layperson he is not competent 
to offer medical evidence of the etiology of his current 
depression.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds no evidence of depression during service or 
as a result of service, to include any service-connected 
disability.  The lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.  Savage, 
10 Vet. App. at 496.  Thus, the Board finds no medical 
opinion or showing of chronicity to link the veteran's 
claimed condition to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102.  Thus, the claim of 
service connection for depression must be denied.

Tinnitus

Tinnitus is evaluated pursuant to the provisions of 
Diagnostic Code 6260, which was revised effective June 23, 
2003, to clarify existing VA practice that only a single 10 
percent evaluation is assigned for tinnitus, whether the 
sound is perceived as being in one ear, both ears, or in the 
head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2007).  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the VA's interpretation of its 
own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless whether the tinnitus is perceived as 
unilateral or bilateral, was a valid interpretation.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  Therefore, the veteran's claim for an initial 
disability rating in excess of 10 percent for tinnitus must 
be denied under both the new and old versions of the 
regulation.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for depression is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


